                                Case 1:21-cr-00263-TSC Document 5 Filed 03/29/21 Page 1 of 1



AO 4-12 (Rev. 1111I) Arrest Warrant




                                                   UNITED STATES DISTRICT COURT
                                                                                  for the

                                                                       District of Columbia

                           United States of America
                                             v.
                                                                                            Case: 1:21-mj-00327
                             Russell Dean Alford                                            Assigned To : Harvey, G. Michael
                                                                                            Assign. Date: 3/22/2021
                                                                                            Description: Complaint wi Arrest Warrant

                                       De(endanl


                                                                    ARREST WARRANT
To:           Any authorized law enforcement officer


              YOU ARE COMMANDED                        to arrest and bring before a United States magistrate judge without unnecessary delay
(name a/person           10 be arresled)                                                  Russell Dean Alford
                                                                                    -----------------------------------------
who is accused of an offense or violation based on the following document filed with the court:

o      Indictment                  o       Superseding Indictment          o   Information       o    Superseding Information                          N Complaint
o      Probation Violation Petition                    o   Supervised Release Violation Petition               o Violation         Notice              0 Order of the Court

This offense is briefly described as follows:

 18 U.S.C. § 1752(a)( I) - Knowingly                       Entering or Remaining          in any Restricted Building or Grounds Without
 Lawful Authority;
 18 U.s.C. § I 752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
 40 U.s.C. § 5104(e)(2)(D) - Disorderly Conduct in a Capitol Building;
 40 U.S.c. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building.
                                                                                                           I,'11~                  Digitally signed by G, Michael

Date:               03/22/2021
                                                                                                     r;) 0./4.fc._                 Harvey
                                                                                                                                   Date: 2021.03.2212:50:07   -04'00'

                                                                                                                 Issuing officer's         signa/ure


City and state:                               Wash in ton D.C.                         G. MICHAEL            HARVEY            U.S. MAGISTRATE                          JUDGE
                                                                                                                     Primed name and lille


                                                                                 Return

             This warrant was received on              (dale)   A,~~~and                      the person was arrested on                   (dale)
at   (eil1' and slale)       -\l5__lh_~lL.t!(_I.c/~

Date: _~                     (l1 t\A-- '7-P -:l. T


                                                                                      _~          (\ )ai-dA-f.--z:...          t...... ,       rti)c.M !L. W                 R..
                                                                                                                     Printed name and tllle                              1
